UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number 0-50481 AEOLUS PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 56-1953785 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 26361 Crown Valley Parkway, Suite 150 Mission Viejo, California (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) 949-481-9825 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨ NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, par value $.01 per share Outstanding as of August 1, 2011 60,470,718 shares 1 EXPLANATORY NOTE Aeolus Pharmaceuticals, Inc. (the “Company”) is filing this amendment (this “Form 10-Q/A”) to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2011 (the “Form 10-Q”), filed with the U.S. Securities and Exchange Commission on August 15, 2011, solely to furnish the documents formatted in XBRL (Extensible Business Reporting Language) included as Exhibit101 hereto.As permitted by Rule405(a)(2)(ii)of Regulation S-T, Exhibit 101 was required to be furnished by amendment within 30 days of the filing date of the original Form 10-Q.Pursuant to Rule 406T of Regulation S-T, the interactive data file furnished as Exhibit 101 hereto is deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities and Exchange Act of 1934, as amended, and is otherwise not subject to liability under these sections. This Form 10-Q/A should be read in conjunction with the original Form 10-Q, which continues to speak as of the date of the Form 10-Q. Except as specifically noted above, this Form 10-Q/A does not modify or update disclosures in the original Form 10-Q. Accordingly, this Form 10-Q/A does not reflect events occurring after the filing of the Form 10-Q or modify or update any related or other disclosures. 2 PART II.OTHER INFORMATION Item 6.Exhibits Exhibit # Description (1) † * Sponsored Research Agreement (Non-Clinical), dated April 12, 2011, by and between the Company and Duke University. Certification of the Chief Executive Officer pursuant to Exchange Act Rules 13a-14(a) and 15d-14(a). Certification of the Chief Financial Officer pursuant to Exchange Act Rules 13a-14(a) and 15d-14(a). Certification by the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. §1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS + XBRL Instance Document 101.SCH + XBRL Taxonomy Extension Schema Document 101.CAL + XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF
